I concur in the view that said amendment No. 3 should not have been included in the enrolled bill, as it was not adopted by the Legislature, but mandamus only lies to compel the performance of a clear legal duty. I know of no constitutional or statutory provision giving the Secretary of State the authority to strike from any bill or act of legislature any part thereof, especially after it has been approved by the Governor and filed in the Secretary of State's office.
THOMAS and SEBRING, JJ., concur. *Page 465